                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )     Criminal Action No. 5: 19-080-DCR
                                                  )
  V.                                              )
                                                  )
  MARCOS GONZALEZ GARFIAS,                        )                   ORDER
                                                  )
         Defendant.                               )

                                    ***    ***   ***    ***

       Defendant Marcos Gonazalez Garfias is charged with conspiring to distribute cocaine,

fentanyl, and acetylfentanyl; possessing with the intent to distribute cocaine, fentanyl, and

acetylfentanyl; and conspiring to commit money laundering. Gonzalez Garfias filed a motion

to suppress statements he made to police on March 25, 2019. [Record No. 41] In accordance

with local practice, the matter was referred to a United States Magistrate Judge for issuance of

a report and recommendation. The United States filed a response to the motion, indicating that

it does not intend to introduce the defendant’s March 25, 2019 statements into evidence at trial.

United States Magistrate Judge Matthew A. Stinnett recommended that the motion to suppress

be denied as moot.

       The time for filing objections has passed, and neither party has filed objections.

Accordingly, it is hereby

       ORDERED that the Magistrate Judge’s Recommended Disposition [Record No. 44] is

ADOPTED and INCORPORATED, in full. Defendant Gonazalez Garfias’ motion to

suppress [Record No. 41] is DENIED as moot.

                                              -1-
Dated: June 17, 2019.




                        -2-
